
	

113 SCON 41 IS: Denouncing the use of civilians as human shields by Hamas and other terrorist organizations in violation of international humanitarian law.
U.S. Senate
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. CON. RES. 41
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2014
			Mr. Cruz (for himself and Mrs. Gillibrand) submitted the following concurrent resolution; which was referred to the Committee on Foreign Relations
		
		CONCURRENT RESOLUTION
		Denouncing the use of civilians as human shields by Hamas and other terrorist organizations in
			 violation of international humanitarian law.
	
	
		
			Whereas the term human shields refers to the use of civilians, prisoners of war, or other noncombatants whose mere presence is
			 designed to protect combatants and objects from attack;
		
			Whereas the use of human shields violates international humanitarian law (also referred to as the
			 Law of War or Law of Armed Conflict);
		
			Whereas Additional Protocol I, Article 50(1) to the Geneva Convention defines civilian as, [a]ny person who does not belong to one of the categories of persons referred to in Article
			 4(A) (1), (2), (3), and (6) of the Third Convention and in Article 43 of
			 this Protocol. In the case of doubt whether a person is a civilian, that
			 person shall be considered a civilian.;
		
			Whereas Additional Protocol I, Article 51(7) to the Geneva Convention states, [T]he presence or movement of the civilian population or individual civilians shall not be used to
			 render certain points or areas immune from military operations, in
			 particular in attempts to shield military objectives from attacks or to
			 shield, favour or impede military operations. The Parties to the conflict
			 shall not direct the movement of the civilian population or individual
			 civilians in order to attempt to shield military objectives from attacks
			 or to shield military operations.;
		
			Whereas, since June 15, 2014, there have been over 2,000 rockets fired by Hamas and other terrorist
			 organizations from Gaza into Israel;
		
			Whereas Hamas uses civilian populations as human shields by placing its underground tunnel network
			 and missile
			 batteries in densely populated areas, and in and around schools,
			 hospitals, and
			 mosques;
		
			Whereas  Israel drops leaflets, makes announcements, places phone calls and sends
			 text messages to
			 the Palestinian people in Gaza warning them in advance that an attack is
			 imminent, and goes to extraordinary lengths to target only terrorist
			 actors;
		
			Whereas Hamas has urged the residents of Gaza to ignore the Israeli warnings and to remain in their
			 houses and has encouraged Palestinians to gather on the roofs of their
			 homes to act as human shields; and
		
			Whereas Hamas, al Qaeda, Hezbollah, Al-Shabaab, Islamic State of Iraq and the Levant (ISIL) and
			 other foreign terrorist organizations typically use innocent civilians as
			 human shields: Now, therefore, be it
		
	
		
			That Congress—
			
				(1)
				strongly condemns the brutal and illegal tactic by Hamas and other terrorist organizations
			 of using innocent civilians as human shields;
				(2)
				calls on the international community to recognize the grave breaches of international law committed
			  by Hamas
			 in using human shields;
			
				(3)
				places responsibility for launching the rocket attacks on Hamas and other terrorist organizations,
			 such as Islamic Jihad, in Gaza;
			
				(4)
				supports the sovereign right of the Government of Israel to defend its territory and stop the
			 rocket attacks on its citizens;
			
				(5)
				expresses condolences to the families of the innocent victims on both sides of the conflict;
			
				(6)
				supports Palestinian civilians who reject Hamas and all forms of terrorism, desiring to live in
			 peace with their Israeli neighbors; and
			
				(7)
				calls on Mahmoud Abbas to condemn the use of innocent civilians as
			 human shields by Hamas and other
			 terrorist organizations.
			
